Citation Nr: 1420138	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-47 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cold injury of the left toes. 

2.  Entitlement to service connection for a cold injury of the right toes. 

3.  Entitlement to service connection for a throat condition with breathing and swallowing problems.  

4.  Entitlement to an initial compensable rating for status post left knee anterior cruciate ligament reconstruction and medial meniscus tear repair scars.  

5.  Entitlement to an initial compensable rating for status post cervical spine anterior fusion scar. 

6.  Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the claims listed on the title page of this decision, the March 2008 rating decision also granted service connection for headaches of an unspecified nature and assigned an initial noncompensable rating.  The Veteran entered a notice of disagreement in March 2009 as to the propriety of the initially assigned rating and a statement of the case was issued in October 2010.  However, in his November 2010 substantive appeal, the Veteran limited his appeal to the six issues listed on the title page of this decision.  Therefore, an appeal regarding the issue of entitlement to an initial compensable rating for headaches of an unspecified nature has not been perfected and, consequently, such claim is not properly before the Board.

The Board further observes that a March 2009 rating decision granted a 20 percent rating for status post left knee anterior cruciate ligament reconstruction and medial meniscus tear repair and denied a rating in excess of 30 percent for status post cervical spine anterior fusion C4 to C6.  The Veteran entered a notice of disagreement as to the propriety of the assigned ratings in March 2009 and a statement of the case was issued in October 2010.  Thereafter, in November 2010, the Veteran entered a substantive appeal only to the issue of entitlement to a rating in excess of 20 percent for his left knee disability.  Therefore, an appeal regarding the issue of entitlement to a rating in excess of 30 percent for his cervical spine disability was not perfected.  Moreover, in January 2011, prior to certification of the appeal to the Board, the Veteran withdrew his claim for an increased rating for his left knee disability.  Therefore, such issue is no longer properly before the Board. 

As relevant to the six issues listed on the title page of this decision, in his November 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in November 2013, he was informed that his requested hearing had been scheduled for December 2013.  However, in December 2013, the Veteran, via his representative, indicated that he would not attend his Board hearing and requested that a decision be made based on the evidence of record.  Therefore, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

Additionally, in December 2013, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.   

The Board also notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this dismissal and remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a January 2014 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to service connection for cold injuries of the left and right toes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On December 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of the appeal as to the issues of entitlement to service connection for a throat condition with breathing and swallowing problems and entitlement to initial compensable ratings for status post left knee anterior cruciate ligament reconstruction and medial meniscus tear repair scars, status post cervical spine anterior fusion scar, and bilateral hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of service connection for a throat condition with breathing and swallowing problems and the issues of entitlement to service connection for a throat condition with breathing and swallowing problems and entitlement to initial compensable ratings for status post left knee anterior cruciate ligament reconstruction and medial meniscus tear repair scars, status post cervical spine anterior fusion scar, and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On December 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wished to withdraw from appeal the issues of entitlement to service connection for a throat condition with breathing and swallowing problems and entitlement to initial compensable ratings for status post left knee anterior cruciate ligament reconstruction and medial meniscus tear repair scars, status post cervical spine anterior fusion scar, and bilateral hearing loss.  Therefore, as the Veteran has withdrawn his appeal with respect to such issues, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding such issues and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for a throat condition with breathing and swallowing problems is dismissed.

The appeal regarding the issue of entitlement to an initial compensable rating for the service-connected status post left knee anterior cruciate ligament reconstruction is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for the service-connected medial meniscus tear repair scars is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for the service-connected status post cervical spine anterior fusion scar is dismissed. 

The appeal regarding the issue of entitlement to an initial compensable rating for the service-connected bilateral hearing loss is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the Veteran should be scheduled for a new VA examination for his claims of entitlement to service connection for cold weather injuries to the right and left toes.  The Veteran's service treatment records indicate that, in December 1997, he reported pain in both the right foot and the left foot after a cold weather trip one and half weeks previously.  He reported "nerve" pain and was diagnosed with trench foot.  The Veteran was afforded a VA contract examination in December 2007 and the diagnosis was "[e]xposure to cold, no sustained pathology or complications identified in hands or feet."  However, an October 2008 VA treatment note reflects that the Veteran had a toenail fungal infection of the right foot after a history of cold injury in 1997, after being in training at Fort Drum during the winter, and he still had residual numbness to the toes tips as well as nail chances to the 3rd toes.  In May 2010, the Veteran's private treatment records indicate that he had an abnormal sensation of the 1st, 2nd, and 3rd toes of the right foot.  In December 2010, it was stated that the Veteran had bilateral foot pain from a past injury.  He reported having "trench foot" while in the military and since then had pain and numbness in his feet.  Thus, the Board finds that the Veteran should be afforded another VA examination so as to determine whether he has a current cold weather injury to the right toes and/or to the left toes and, if so, whether such is related to his military service.     

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed cold injuries to the right and/or left toes.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed cold injuries to the right and/or left toes.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged cold weather injury to the right and/or left toes. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses referable to the cold weather injury to the cold injuries to the right and/or left toes.  In offering such opinion, the examiner should reconcile his findings with the remainder of the evidence of record, to include the December 2007 VA contract examination that found no diagnosis, the October 2008 VA treatment note, and the December 2010 private treatment note.  

(B)  If the Veteran has a current diagnosis of cold injuries to the right and/or left toes, the examiner should offer an opinion as to whether it is at least likely as not (50 percent or greater probability) related to his military service, to include his December 1997 diagnosis of a trench foot. 

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology associated with the cold injuries to the right and/or left toes.  Any opinion expressed should be accompanied by a complete rationale.    

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


